Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/4/21 and 5/17/21 have been considered by the examiner.
Drawings
The drawings filed 2/17/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art of record is EP 3454577 cited by applicant.  This reference teaches a loudspeaker assembly for a vehicle seat (figures 2a, 2b) that includes a housing received in the rear side of the vehicle seat (that area that houses element (214) within the rear of a seat as depicted in figures 2a, 2b), a loudspeaker (214) that has an orientation (direction in which the loudspeaker faces) wherein the change in an angular position of the seat changes the orientation of the loudspeaker (see figures 2a and 2b) .  This refence teaches to adjust parameters (such as gain, delay, equalization) of signals to the loudspeaker to compensate for the change in vehicle seat inclination.  This reference however taken alone or in obvious combination with art of record does not teach the use of an enclosure having a nonuniform weight distribution, being rotatably mounted within the housing such that a change in inclination of the seat results in a passive rotation of the enclosure with respect to the housing to maintain the initial orientation of the .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enya et al. teaches another loudspeaker arrangement used in a vehicle that places the loudspeaker in the rear side of the front seat as generally depicted in figure 4c. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.LS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/1/22